UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NO. 000-49747 FIRST SECURITY GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Tennessee 58-2461486 (State of Incorporation) (I.R.S. Employer Identification No.) 531 Broad Street, Chattanooga, TN (Address of principal executive offices) (Zip Code) (423) 266-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value: 16,418,327 shares outstanding and issued as of May 10, 2010 First Security Group, Inc. and Subsidiary Form 10-Q INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets - March 31, 2010, December 31, 2009 and March 31, 2009 1 Consolidated Income Statements - Three months ended March 31, 2010 and 2009 3 Consolidated Statement of Stockholders’ Equity - Three months ended March 31, 2010 4 Consolidated Statements of Cash Flows - Three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION Item 1A. Risk Factors 53 Item 6. Exhibits 56 SIGNATURES 57 Index PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements First Security Group, Inc. and Subsidiary Consolidated Balance Sheets (in thousands) March 31, (unaudited) December 31, March 31, (unaudited) ASSETS Cash and Due from Banks $ $ $ Federal Funds Sold and Securities Purchased under Agreements to Resell - - - Cash and Cash Equivalents Interest Bearing Deposits in Banks Securities Available-for-Sale Loans Held for Sale Loans Total Loans Less: Allowance for Loan and Lease Losses Premises and Equipment, net Goodwill - - Intangible Assets Other Assets TOTAL ASSETS $ $ $ (See Accompanying Notes to Consolidated Financial Statements) 1 Index First Security Group, Inc. and Subsidiary Consolidated Balance Sheets (in thousands, except share data) March 31, (unaudited) December 31, March 31, (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Noninterest Bearing Demand $ $ $ Interest Bearing Demand Savings and Money Market Accounts Certificates of Deposit less than $100 thousand Certificates of Deposit of $100 thousand or more Brokered Deposits Total Deposits Federal Funds Purchased and Securities Sold under Agreements to Repurchase Security Deposits Other Borrowings 90 94 Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – no par value – 10,000,000 shares authorized; 33,000 issued as of March 31, 2010, December 31, 2009 and March 31, 2009 Common Stock - $.01 par value - 50,000,000 shares authorized; 16,418,327 issued as of March 31, 2010 and December 31, 2009; 16,419,883 issued as of March 31, 2009 Paid-In Surplus Common Stock Warrants Unallocated ESOP Shares ) ) ) (Accumulated Deficit) Retained Earnings ) ) Accumulated Other Comprehensive Income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ (See Accompanying Notes to Consolidated Financial Statements) 2 Index First Security Group, Inc. and Subsidiary Consolidated Income Statements (unaudited) Three Months Ended March 31, (in thousands, except per share data) INTEREST INCOME Loans, including fees $ $ Debt Securities – taxable Debt Securities – non-taxable Other 14 Total Interest Income INTEREST EXPENSE Interest Bearing Demand Deposits 45 51 Savings Deposits and Money Market Accounts Certificates of Deposit of less than $100 thousand Certificates of Deposit of $100 thousand or more Brokered Deposits Other Total Interest Expense NET INTEREST INCOME Provision for Loan and Lease Losses NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES NONINTEREST INCOME Service Charges on Deposit Accounts Gain on Sales of Available-for-Sale Securities 57 - Other Total Noninterest Income NONINTEREST EXPENSES Salaries and Employee Benefits Expense on Premises and Fixed Assets, net of rental income Other Total Noninterest Expenses LOSS BEFORE INCOME TAX BENEFIT ) ) Income Tax Benefit ) ) NET LOSS ) ) Preferred Stock Dividends Accretion on Preferred Stock Discount 92 77 NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE: Net Loss Per Share - Basic $ ) $ ) Net Loss Per Share - Diluted $ ) $ ) Dividend Declared Per Common Share $
